Exhibit 10.1

FIRST AMENDMENT TO THIRD AMENDED

AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of February 13, 2019 (the “Effective Date”),
among RIGNET, INC., a Delaware corporation (“Borrower”), certain subsidiaries of
Borrower party hereto, as guarantors (“Guarantors”), the lenders from time to
time party hereto (“Lenders”), and BANK OF AMERICA, N.A., as Administrative
Agent for the Lenders (in such capacity, the “Agent”), Swingline Lender and L/C
Issuer. Capitalized terms used but not defined in this Amendment have the
meaning given them in the Credit Agreement (defined below).

RECITALS

A.    Borrower, the Subsidiaries of Borrower party thereto as Guarantors, Agent,
Swingline Lender, L/C Issuer and Lenders are parties to that certain Third
Amended and Restated Credit Agreement dated as of November 6, 2017 (as amended,
restated or supplemented from time to time, the “Credit Agreement”).

B.    Borrower has requested that the Lenders amend the Credit Agreement, and
the Lenders have agreed to amend the Credit Agreement, subject to the terms and
conditions set out in this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned agree as follows:

1.    Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a)    Section 1.01 of the Credit Agreement is hereby amended to delete the
defined terms “Applicable Rate”, “Base Rate Loan”, “Borrowing”, “Commitment”,
“Consolidated EBITDA”, “Consolidated Fixed Charge Coverage Ratio”, “Facility”,
“Loan”, “Maturity Date”, “Note”, “Outstanding Amount”, “Request for Credit
Extension”, and “Total Credit Exposure” and replace them as follows in their
appropriate alphabetical order as follows:

““Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Leverage
Ratio):

 

Level

  

Consolidated Leverage Ratio

   Eurodollar Rate &
LIBOR Daily Floating
Rate     Commitment
Fee  

1

   Less than 1.00 to 1.00      1.75 %      0.25 % 

2

   Greater than or equal to 1.00 to 1.00, but less than 1.50 to 1.00      2.00
%      0.25 % 

3

   Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00      2.50
%      0.30 % 

4

   Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00      2.75 % 
    0.35 % 

5

   Equal to or greater than 2.50 to 1.00      3.00 %      0.40 % 



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 2.10(b); provided that, if a Compliance Certificate is not delivered
when due in accordance with such Section, then, upon the request of the Required
Lenders, Pricing Level 5 shall apply, in each case as of the fifth Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the first Business Day
following the date on which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b) and (b) the initial Applicable Rate shall be set
forth in Level 4 until the first Business Day immediately following the date a
Compliance Certificate is delivered to Agent pursuant to Section 6.02(b) for the
first fiscal quarter ending after the First Amendment Closing Date. Any
adjustment in the Applicable Rate shall be applicable to all Credit Extensions
then existing or subsequently made or issued.

“Base Rate Loan” means a Revolving Loan, a Term Loan or a Term Out Loan that
bears interest based on the Base Rate. No Loan shall be a Base Rate Loan unless
required or permitted by Section 3.02 or Section 3.03.

“Borrowing” means a Revolving Borrowing, a Swingline Borrowing, a Term Borrowing
or a Term Out Borrowing, as the context may require.

“Commitment” means a Term Commitment, a Term Out Commitment or a Revolving
Commitment, as the context may require.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for Borrower and its Subsidiaries
in accordance with GAAP or IFRS, as applicable:

(a)    Consolidated Net Income for the most recently completed Measurement
Period; plus

(b)    the following to the extent deducted in calculating such Consolidated Net
Income (without duplication):

(i)    Consolidated Interest Charges whether non-cash charges or paid in cash,

(ii)    the provision for federal, state, local and foreign income Taxes
payable,

(iii)    depreciation and amortization expense,

(iv)    non-cash charges and losses (excluding any such non-cash charges or
losses to the extent (A) there were cash charges with respect to such charges
and losses in past accounting periods or (B) there is a reasonable expectation
that there will be cash charges with respect to such charges and losses in
future accounting periods), and

 

2



--------------------------------------------------------------------------------

(v)    all other non-cash finance expenses (including but not limited to
(A) changes in valuations of preferred stock, and (B) non-share based
compensation expenses); plus

(c)    without duplication, transaction fees, costs and expenses incurred by
Borrower and its Subsidiaries in connection with this Agreement; plus

(d)    without duplication, reasonable, non-recurring transaction fees, costs
and expenses incurred by Borrower and its Subsidiaries in connection with any
Disposition, issuance, incurrence or Refinancing of any debt, issuance of Equity
Interests, Acquisition (other than between or among Borrower and one or more of
its Subsidiaries) or other Investment permitted under this Agreement (whether or
not consummated); plus

(e)    any adjustments resulting from purchase accounting in accordance with
GAAP for any Acquisition (other than between or among Borrower and one or more
of its Subsidiaries) or other Investment permitted under this Agreement; plus

(f)    the amount of any business optimization expense and restructuring charge
or reserve deducted (and not added back) in such period in computing
Consolidated Net Income, including any restructuring costs incurred in
connection with Acquisitions (other than between or among Borrower and one or
more of its Subsidiaries) after the Closing Date, costs related to the closure
and/or consolidation of facilities, retention charges, systems establishment
costs, conversion costs and excess pension charges and consulting fees incurred
in connection with the foregoing, provided such costs (x) are actual and
identifiable, and (y) to the extent related to an Acquisition (other than
between or among Borrower and one or more of its Subsidiaries), do not exceed
ten percent (10%) of the applicable Target EBITDA; plus

(g)    for such applicable periods, to the extent deducted in calculating such
Consolidated Net Income, the amount of the 2015 Special Adjustments (provided
that, any recoveries, or reversals by Borrower of any portion of the 2015
Special Adjustments in any subsequent period shall be deducted in calculating
such Consolidated Net Income to the extent that such amount recovered or
reversed was included in Consolidated Net Income), plus

(h)    to the extent covered by insurance and actually reimbursed, or, so long
as the Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (A) not denied by the applicable carrier in writing
within 180 days and (B) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within such 365 days), expenses with respect to liability or casualty
events or business interruption; plus

(i)    to the extent included in the calculation of Consolidated Net Income for
such period, any noncash charge related to the original recognition or
subsequent adjustment to the Inmarsat Reserve; less

(j)    without duplication, any gain or plus any loss included in the
calculation of Consolidated Net Income for such period related to either the
recognition of the final award or any or all payment(s) in full satisfaction of
the final, non-appealable award under the Inmarsat Dispute; less

 

3



--------------------------------------------------------------------------------

(k)    without duplication and to the extent reflected as a gain or otherwise
included in the calculation of Consolidated Net Income for such period, non-cash
gains (excluding any such non-cash gains to the extent (i) there were cash gains
with respect to such gains in past accounting periods or (ii) there is a
reasonable expectation that there will be cash gains with respect to such gains
in future accounting periods).

“Consolidated EBITDA” for any Measurement Period shall be calculated to give pro
forma effect to any acquisition or disposition of assets (or closed or
classified as discontinued operations) consummated at any time after the first
day of such Measurement Period as if each such acquisition or disposition or
classification had occurred on the first day of such Measurement Period,
provided that any such pro forma adjustment shall be (x) made on a basis
consistent with GAAP or IFRS, as applicable, and Regulation S-X promulgated
under the Securities Act of 1933, and (y) supported by detailed calculations;
provided, at the election of the Borrower, such adjustments shall not be
required if the consideration paid in connection with such disposition (but, for
the avoidance doubt, not any such acquisition), or the book value of such
discontinued assets, is less than $5,000,000.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) (without duplication) (i) Consolidated EBITDA,
less (ii) cash Taxes, less (iii) Restricted Payments paid in cash by Borrower to
the owners of its Equity Interests, less (iv) Maintenance Capital Expenditures,
plus (v) any voluntary prepayment of the Outstanding Amount of Term Loans or
Term Out Loans, in each case for the applicable Measurement Period, to (b) the
sum of (i) current maturities of long term Indebtedness (including, but not
limited to, any Subordinated Debt and Capitalized Leases), but in each case
excluding the scheduled principal payment due and payable by Borrower on the
Maturity Date under any Loan made pursuant to this Agreement, plus
(ii) Consolidated Interest Charges paid in cash for the applicable Measurement
Period, plus (iii) scheduled principal payments made in cash in respect of
Subordinated Debt for the applicable Measurement Period.

“Facility” means the Term Facility, the Term Out Facility or the Revolving
Facility, as the context may require.

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Revolving Loan, a Swingline Loan, a Term Loan or a Term Out Loan.

“Maturity Date” means (a) April 6, 2021, with respect to the Term Out Facility
and Revolving Facility, and (b) December 31, 2020, with respect to the Term
Facility; provided however, that, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

“Note” means a Term Note, a Term Out Note, or a Revolving Note, as the context
may require.

“Outstanding Amount” means (a) with respect to Term Loans, Term Out Loans,
Revolving Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Term Loans, Term Out Loans, Revolving Loans and Swingline
Loans, as the case may be, occurring on such date; and (b) with respect to any
L/C Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations

 

4



--------------------------------------------------------------------------------

on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by Borrower of
Unreimbursed Amounts.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans, Term Out Loans, or Revolving Loans, a Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swingline Loan, a Swingline Loan Notice.

“Total Credit Exposure” means, as to any Lender at any time, the total of the
unused Commitments of, the Revolving Exposure of, and the Outstanding Amount of
all Term Loans and Term Out Loans of, such Lender at such time.”

(b)     Section 1.01 of the Credit Agreement is hereby amended to add the
defined terms “First Amendment Closing Date”, “Inmarsat Dispute”, “Inmarsat
Dispute Payment Notice”, “Inmarsat Reserve”, “Required Term Out Lenders”,
“Specified Reserve”, “Term Out Borrowing”, “Term Out Commitment”, “Term Out
Facility”, “Term Out Lender”, “Term Out Loan”, and “Term Out Note”, in their
appropriate alphabetical order as follows:

““First Amendment Closing Date” February 13, 2019, which is the date that the
First Amendment to this Agreement became effective.

“Inmarsat Dispute” means that certain dispute between the Borrower and Inmarsat
Global Limited (“Inmarsat”) arising out of a certain contract between such
parties entered into in January, 2014, with such dispute being the subject of an
arbitration proceeding filed by Inmarsat with the International Centre for
Dispute Resolution (the “ICDR”) in October, 2016.

“Inmarsat Dispute Payment Notice” means a written notice from the Borrower to
the Agent that the Borrower has made an irrevocable payment in full of all
monetary obligations awarded under the Inmarsat Dispute.

“Inmarsat Reserve” means, in respect of the Inmarsat Dispute, a litigation
reserve initially in the amount of up to $50,800,000 recorded by the Borrower in
its financial statements in the fourth quarter of 2018, and giving effect to any
adjustment to such reserve in any subsequent fiscal quarter, and in respect of
Borrower’s liability for payment of an interim award determined by the ICDR’s
arbitration tribunal’s Phase I ruling in December, 2018.

“Required Term Out Lenders” means, as of any date of determination, Term Out
Lenders holding more than 50% of the Term Out Facility on such date; provided
that the portion of the Term Out Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term Out Lenders.

“Specified Reserve” means, from and after the First Amendment Closing Date until
released in accordance with Section 2.01(b), a reserve against availability
under the Revolving Facility in an amount equal to $45,000,000.

“Term Out Borrowing” means a borrowing consisting of simultaneous Term Out Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term Out Lenders pursuant to Section 2.01.

 

5



--------------------------------------------------------------------------------

“Term Out Commitment” means, as to each Term Out Lender, its obligation to make
Term Out Loans to Borrower pursuant to Section 2.01 in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Out Lender’s name on Schedule 1.01(b) under the caption “Term Out
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement. The Term
Out Commitment of all of the Term Out Lenders on the First Amendment Closing
Date shall be $30,000,000.

“Term Out Facility” means, at any time, (a) on or prior to the First Amendment
Closing Date, the aggregate amount of the Term Out Commitments at such time, and
(b) thereafter, the aggregate principal amount of the Term Out Loans of all Term
Out Lenders outstanding at such time.

“Term Out Lender” means (a) at any time on or prior to the First Amendment
Closing Date, any Lender that has a Term Out Commitment at such time, and (b) at
any time after the First Amendment Closing Date, any Lender that holds Term Out
Loans at such time.

“Term Out Loan” means an advance made by any Term Out Lender under the Term Out
Facility.

“Term Out Note” means a promissory note made by Borrower in favor of a Term Out
Lender evidencing Term Out Loans made by such Term Out Lender, substantially in
the form of Exhibit B-2.”

(c)    Sections 2.01(a) and (b) of the Credit Agreement are hereby deleted in
their entirety and replaced as follows:

“(a)    Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a Term Loan to Borrower, in Dollars,
(a) in a single advance on the Closing Date in an amount not to exceed such Term
Lender’s Applicable Percentage of the Term Facility, and (b) in a single advance
on the First Amendment Closing Date in an amount not to exceed such Term
Lender’s Applicable Percentage of the Term Facility. Any portion of the Term
Borrowing that is repaid or prepaid may not be reborrowed. Subject to this
subsection (a), Term Loans may be Eurodollar Rate Loans or LIBOR Daily Floating
Rate Loans, as further provided herein.

“(b)    Revolving Borrowings. Subject to the terms and conditions set forth
herein (including without limitation, as set out in Section 2.01(c) below), each
Revolving Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to Borrower, in Dollars, from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided however,
that after giving effect to any Revolving Borrowing, (i) the Total Revolving
Outstandings shall not exceed the difference of the Revolving Facility minus the
Specified Reserve, and (ii) the Revolving Exposure of any Lender shall not
exceed such Revolving Lender’s Revolving Commitment. Within the limits of each
Revolving Lender’s Revolving Commitment, and

 

6



--------------------------------------------------------------------------------

subject to the other terms and conditions hereof, Borrower may borrow Revolving
Loans, prepay under Section 2.05, and reborrow under this subsection (b).
Revolving Loans may be LIBOR Daily Floating Rate Loans or Eurodollar Rate Loans,
as further provided herein; provided however, any Revolving Borrowings made on
the Closing Date or any of the three (3) Business Days following the Closing
Date shall be made as LIBOR Daily Floating Rate Loans unless Borrower delivers a
Funding Indemnity Letter not less than three (3) Business Days prior to the date
of such Revolving Borrowing. Commencing with the First Amendment Closing Date
(after giving effect to the Loans being made or deemed made on the First
Amendment Closing Date), the Borrower hereby acknowledges and agrees that the
Administrative Agent has established the Specified Reserve. If the proceeds of a
Revolving Borrowing are being used to pay monetary obligations awarded under the
Inmarsat Dispute, then the Specified Reserve shall be released concurrently with
the Loan Notice for such Revolving Borrowing. In addition, the Specified Reserve
will be terminated and released in the event of either (i) the Agent’s receipt
of an Inmarsat Dispute Payment Notice (and verification by the Agent that such
payment was made), or (ii) the date that the Administrative Agent terminates and
releases in writing such reserve.”

(d)    A new Section 2.01(d) is hereby added to the Credit Agreement in its
appropriate order as follows:

“(d)    “Term Out Borrowing. Subject to the terms and conditions set forth
herein, each Term Out Lender severally agrees that it will be deemed to have
made a Term Out Loan to Borrower, in Dollars, in a single advance on the First
Amendment Closing Date (in the form of a refinancing of a like amount of
Revolving Loans then outstanding under the Revolving Facility) in an amount not
to exceed such Term Out Lender’s Applicable Percentage of the Term Out Facility
and in accordance with the Commitment of each such Lender as set forth on
Schedule 1.01(b). Any portion of the Term Out Borrowing that is repaid or
prepaid may not be reborrowed. Subject to this subsection (d), Term Out Loans
may be Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans, as further
provided herein. Notwithstanding anything to the contrary herein, the proceeds
of the Term Out Facility advanced on the First Amendment Closing Date shall be
used to repay the Outstanding Amount of the Revolving Loans by $30,000,000, and
with respect to such repayment, Agent hereby waives the requirement set out in
Section 2.05(a)(i) of Borrower to deliver a Notice of Loan Prepayment.”

(e)    Section 2.02(e) of the Credit Agreement is hereby deleted in its entirety
and replaced as follows:

“(e)    Interest Periods. After giving effect to all Term Borrowings, all
conversions of Term Loans from one Type to the other, and all continuations of
Term Loans as the same Type, there shall not be more than six (6) Interest
Periods in effect in respect of the Term Facility. After giving effect to all
Term Out Borrowings, all conversions of Term Out Loans from one Type to the
other, and all continuations of Term Out Loans as the same Type, there shall not
be more than six (6) Interest Periods in effect in respect of the Term Out
Facility. After giving effect to all Revolving Borrowings, all conversions of
Revolving Loans from one Type to the other, and all continuations of Revolving
Loans as the same Type, there shall not be more than four (4) Interest Periods
in effect in respect of the Revolving Facility.”

 

7



--------------------------------------------------------------------------------

(f)    Section 2.05(a)(i) of the Credit Agreement is hereby deleted in its
entirety and replaced as follows:

“(i)    Borrower may, upon notice to Agent pursuant to delivery to Agent of a
Notice of Loan Prepayment, at any time or from time to time voluntarily prepay
Term Out Loans, Term Loans and Revolving Loans in whole or in part without
premium or penalty; provided that (A) such notice must be received by Agent not
later than 12:00 p.m. (1) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans or LIBOR Daily Floating Rate Loans; (B) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof; and (C) any prepayment of Base Rate Loans or LIBOR
Daily Floating Rate Loans shall be in a principal amount of $250,000 or a whole
multiple of $50,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Loans to be prepaid and,
if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. Agent will promptly notify each Lender of its receipt of each such
notice, and of the amount of such Lender’s ratable portion of such prepayment
(based on such Lender’s Applicable Percentage in respect of the relevant
Facility). If such notice is given by Borrower, Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of principal shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of the
outstanding Term Loans pursuant to this subsection(a)(i) shall be applied to the
principal repayment installments thereof in the inverse order of maturity. Each
prepayment of the outstanding Term Out Loans pursuant to this subsection(a)(i)
shall be applied to the principal repayment installments thereof in the inverse
order of maturity. Subject to Section 2.15, such prepayments shall be paid to
the Lenders in accordance with their respective Applicable Percentages in
respect of each of the relevant Facilities.”

(g)    Sections 2.05(b)(i),(ii) and (iii) of the Credit Agreement are hereby
deleted in their entirety and replaced as follows:

“(i)    Dispositions and Involuntary Dispositions. Borrower shall prepay the
Term Loans and the Term Out Loans as hereinafter provided in an aggregate amount
equal to 100% of the Net Cash Proceeds in excess of $12,000,000 in the aggregate
received by Borrower or any Subsidiary within thirty (30) days of receipt
thereof as a result of (A) any Disposition (other than Permitted Transfers or a
Sale and Leaseback Transaction with respect to the Specified Property) of assets
constituting Collateral, (B) at the Agent’s request in its reasonable credit
judgment, any Involuntary Disposition of assets constituting Collateral (other
than the Specified Property) or (C) Equity Interests owned by Borrower or any of
its Subsidiaries constituting Collateral.

(ii)    Application of Payments. Each prepayment of Loans pursuant to the
provisions of subsection (i) shall be applied to the principal repayment
installments of the Term Loans and the Term Out Loans collectively on a pro rata
basis in inverse order of maturity. Subject to Section 2.15, such prepayments
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of the relevant Facilities.

 

8



--------------------------------------------------------------------------------

(iii)    Revolving Outstandings. If for any reason the Total Revolving
Outstandings at any time exceed the difference of the Revolving Facility minus
the Specified Reserve at such time, Borrower shall immediately prepay Revolving
Loans, Swingline Loans and L/C Borrowings (together with all accrued but unpaid
interest thereon) and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided however, that Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this subsection
(iii) unless, after the prepayment of the Revolving Loans and Swingline Loans,
the Total Revolving Outstandings exceed the difference of the Revolving Facility
minus the Specified Reserve at such time.”

(h)    Section 2.06(b)(i) of the Credit Agreement is hereby deleted in its
entirety and replaced as follows:

“(i) The aggregate Term Commitments shall be automatically and permanently
reduced to zero on the Closing Date upon the funding of the Term Loans under the
Term Facility. The aggregate Term Out Commitments shall be automatically and
permanently reduced to zero on the First Amendment Closing Date upon the funding
of the Term Out Loans under the Term Out Facility.”

(i)    A new Section 2.07(d) is hereby added to the Credit Agreement in its
appropriate order as follows:

“(d)    Term Out Loans. Commencing June 30, 2019, and continuing on the last
Business Day of each fiscal quarter thereafter, Borrower shall repay to the Term
Out Lenders the principal amount of $1,500,000, unless accelerated sooner
pursuant to Section 8.02; provided however, that (i) the final principal
repayment installment of the Term Out Loans shall be repaid on the Maturity Date
for the Term Out Facility and in any event shall be in an amount equal to the
aggregate principal amount of all Term Out Loans outstanding on such date.”

(j)    Section 6.11 of the Credit Agreement is hereby deleted in its entirety
and replaced as follows:

“6.11    Use of Proceeds. Use the proceeds of the Credit Extensions to refinance
existing Indebtedness (including as to the Term Out Facility to refinance a
certain portion of the Revolving Exposure outstanding on the First Amendment
Closing Date), for working capital, to make capital expenditures and to finance
Acquisitions (other than between or among Borrower and one or more of its
Subsidiaries) made by Borrower or any of its Subsidiaries and for other general
corporate purposes, in each case not in contravention of any Law or of any Loan
Document.”

(k)    The last paragraph of Section 7.03 of the Credit Agreement is hereby
deleted in its entirety and replaced as follows:

“Notwithstanding the foregoing in this Section 7.03, (a) no Acquisition or
Investment made under any one or more combinations of clauses (k), (l) and
(n) of this Section 7.03 shall exceed $40,000,000, (b) to the extent the portion
of the purchase price (including earn-out payments) of any Acquisition made
under clauses (k), (l) and (n) of this Section 7.03 being made in cash or Cash
Equivalents exceeds the Dollar Equivalent of $10,000,000, Target EBITDA (tested
on a trailing twelve-month basis as of the last day of the most recent month) of
such Acquisition shall be positive, and (c) on and after the

 

9



--------------------------------------------------------------------------------

First Amendment Closing Date, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly enter into or make any Acquisition,
including any Acquisition in any form or any Investment in any form under any
one or more combinations of clauses(c)(i), (k), (l), (m) and (n) of this
Section 7.03.”

(l)    Section 7.11(a) of the Credit Agreement is hereby deleted in its entirety
and replaced as follows:

“(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than 2.75 to 1.00,
commencing with the fiscal quarter ended December 31, 2018. Notwithstanding the
foregoing, upon the Agent’s receipt of an Inmarsat Dispute Payment Notice (and
verification by the Agent that such payment was made), the maximum Consolidated
Leverage Ratio permitted under this Section 7.11(a) shall (a) automatically
increase from 2.75 to 1.00 to 3.25 to 1.00 for a period of four fiscal quarters,
commencing with the fiscal quarter in which the Borrower made the payment as
disclosed in the Inmarsat Dispute Payment Notice, then (b) automatically
decrease from 3.25 to 1.00 to 3.00 to 1.00 for a period of three fiscal quarters
immediately thereafter, and then (c) automatically decrease from 3.00 to 1.00 to
2.75 to 1.00 for all fiscal quarters thereafter.”

(m)    Section.11.01(b) of the Credit Agreement is hereby deleted in its
entirety and replaced as follows:

“(b)    without limiting the generality of subsection (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension under a
particular Facility without the written consent of the Required Revolving
Lenders, the Required Term Lenders or the Required Term Out Lenders, as the case
may be;”

(n)    Section.11.01(l) of the Credit Agreement is hereby deleted in its
entirety and replaced as follows:

“(l)    “impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of the Required Revolving Lenders, the Required Term Lenders or
the Required Term Out Lenders, as the case may be;”

(o)    Section.11.06(b)(i)(B) of the Credit Agreement is hereby deleted in its
entirety and replaced as follows:

“(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000, in the case of any assignment in respect of the Revolving
Facility, or $1,000,000, in the case of any assignment in respect of the Term
Facility, or $1,000,000, in the case of any assignment in respect of the Term
Out Facility, unless each of Agent and, so long as no Event of Default has
occurred and is continuing, Borrower otherwise consents (each such consent not
to be unreasonably withheld or delayed).”

 

10



--------------------------------------------------------------------------------

(p)    Section.11.06(b)(iii)(B) of the Credit Agreement is hereby deleted in its
entirety and replaced as follows:

“(B)    the consent of Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of (1) any unfunded Term
Commitment, any unfunded Term Out Commitment, or any Revolving Commitment if
such assignment is to a Person that is not a Lender with a Commitment in respect
of the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender, or (2) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund, or (3) any Term Out Loan to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund; and”

(q)    The list of Exhibits at the end of the Table of Contents to the Credit
Agreement is hereby amended to add a new Exhibit B-2 after Exhibit B therein as
“Exhibit B-2 Form of Term Out Note”.

(r)    Schedule 1.01(a) to the Credit Agreement is hereby amended as set forth
on Schedule 1.01(a) attached to this Amendment. Schedule 1.01(b) to the Credit
Agreement is hereby deleted in its entirety and replaced with Schedule 1.01(b)
attached to this Amendment.

(s)    A new Exhibit B-2 is hereby added to the Credit Agreement in the form of
Exhibit B-2 attached to this Amendment.

(t)    Exhibit C to the Credit Agreement is hereby deleted in its entirety and
replaced with Exhibit C attached to this Amendment.

(u)    Agent and each Lender acknowledges that it has been notified by Borrower
in writing on and prior to the First Amendment Closing Date of the Phase I
ruling made in December 2018 in the Inmarsat Dispute and has received on and
prior to the First Amendment Closing Date information satisfactory to it
regarding the status of the Inmarsat Dispute and the underlying Contractual
Obligation which is the subject thereof. From and after the First Amendment
Closing Date in each case (i) the representations and warranties of each Loan
Party in the Loan Documents and in any certificate delivered by any Loan Party
in connection with the Loan Documents, shall be deemed made in all respects,
subject to the Inmarsat Dispute and qualified by the actual and potential
liabilities thereunder, (ii) the covenants of the Loan Parties shall be
qualified in their entirety by the obligations of the Borrower now or hereafter
arising under the Inmarsat Dispute, and (iii) a final judgment in the Inmarsat
Dispute, or any payment in respect thereof, will not in any event constitute an
Event of Default under Section 8.01(h) of the Credit Agreement.

2.    Conditions. This Amendment shall be effective as of the Effective Date
once all of the following have been satisfied or delivered to Agent, in each
case in form and substance satisfactory to Agent:

(a)    this Amendment executed by Borrower, Guarantors, Agent and each Lender;

(b)    a Term Out Note by Borrower payable to the order of each Term Out Lender
requesting a Term Out Note in the amount of each such requesting Term Out
Lender’s portion of the Term Out Commitment;

 

11



--------------------------------------------------------------------------------

(c)    an Officer’s Certificate from each of Borrower and each Guarantor
certifying as to incumbency of officers, that since the date of the certificate
delivered to Agent and the Lenders in connection with the closing of the Credit
Agreement, no changes to its certificate of incorporation (or equivalent
thereof) and its bylaws (or equivalent thereof), except, in the case of the
Borrower, Borrower’s Officer’s Certificate, as indicated in such Officer’s
Certificate with a true and correct copy of such amendment to the bylaws
attached thereto, and that the resolutions adopted in connection with the
closing of the Credit Agreement have not been amended, rescinded or revoked
(other than with respect to officer appointments made subsequent to the Closing
Date, if applicable) and remain in full force and effect;

(d)    Certificates of Existence and Good Standing of Borrower and each
Guarantor from its respective jurisdiction of incorporation or formation, as the
case may be;

(e)    payment to Agent of the fees set out in that separate letter agreement
dated as of the Effective Date between Agent and the Borrower;

(f)    payment to Agent’s outside counsel of its legal fees submitted by invoice
on or prior to the Effective Date; and

(g)    such other documents as Agent may request.

3.    Representations and Warranties. Borrower and each Guarantor represents and
warrants to the Agent and the Lenders on and as of the date hereof that (a) it
possesses the requisite power and authority to execute and deliver this
Amendment, (b) this Amendment has been duly authorized and approved by the
requisite corporate action on the part of Borrower or such Guarantor, (c) no
other consent of any Person (other than Agent and the Lenders) that has not been
obtained is required for this Amendment to be effective, (d) the execution and
delivery of this Amendment does not violate its organizational documents,
(e) the representations and warranties in each Loan Document to which it is a
party are true and correct in all material respects on and as of the date of
this Amendment as though made on the date of this Amendment (except to the
extent that such representations and warranties speak to a specific date, in
which case such representation or warranty shall be true and correct in all
material respects as of such date), (f) after giving effect to this Amendment,
it is in compliance with all covenants and agreements contained in each Loan
Document to which it is a party, (g) after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing and (h) that each
Loan Document to which it is a party remains in full force and effect and is the
legal, valid, and binding obligations of Borrower or such Guarantor enforceable
against it in accordance with their respective terms, subject to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
to general principles of equity and principles of good faith and fair dealing.

4.    FATCA. For the purposes of determining withholding Taxes imposed under
FATCA, from and after the effective date of this Amendment, the Borrower and the
Agent shall treat (and the Lenders hereby authorize the Agent to treat) the
obligations of the Borrower set forth in the Credit Agreement, as modified by
this Amendment, as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

5.    Scope of Amendment; Reaffirmation. Except as expressly modified by this
Amendment, all references to the Credit Agreement shall refer to the Credit
Agreement as affected by this Amendment. Except as affected by this Amendment,
the Loan Documents are unchanged and continue in full force and effect. However,
in the event of any inconsistency between the terms of the Credit Agreement (as
amended by this Amendment) and any other Loan Document, the terms of the Credit
Agreement (as

 

12



--------------------------------------------------------------------------------

amended by this Amendment) shall control and such other document shall be deemed
to be amended to conform to the terms of the Credit Agreement (as amended by
this Amendment).

6.    Miscellaneous.

(a)    Binding Effect. The Credit Agreement as amended by this Amendment shall
be binding upon and inure to the benefit of each of the undersigned and their
respective legal representatives, successors and permitted assigns.

(b)    No Waiver of Defaults. This Amendment does not constitute a waiver of, or
a consent to, any present or future violation of or default under, any provision
of the Loan Documents, or a waiver of Agent’s or any Lender’s right to insist
upon future compliance with each term, covenant, condition and provision of the
Loan Documents.

(c)    Form. Each agreement, document, instrument or other writing to be
furnished the Agent or any Lender under any provision of this Amendment must be
in form and substance reasonably satisfactory to Agent.

(d)    Headings. The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.

(e)    Costs, Expenses and Attorneys’ Fees. Borrower agrees to pay or reimburse
Agent on demand for all its reasonable out-of-pocket costs and expenses incurred
in connection with the preparation, negotiation, and execution of this
Amendment, including, without limitation, the reasonable fees and disbursements
of Agent’s counsel.

(f)    Multiple Counterparts. This Amendment may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment, or any certificate delivered hereunder, by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Amendment.
The effectiveness of any such documents and signatures shall, subject to
applicable law, have the same force and effect as manually-signed originals and
shall be binding on Borrower, each Guarantor, Agent, and each Lender. Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original; provided that, the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

(g)    Governing Law. This Amendment and the other Loan Documents shall be
construed, and their performance enforced, under Texas law.

7.    Entirety. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG BORROWER, GUARANTORS, LENDERS AND AGENT AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
BY THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signatures are on the following pages.]

 

13



--------------------------------------------------------------------------------

This Amendment is executed as of the Effective Date.

 

BORROWER:

RIGNET, INC.,

a Delaware corporation

By:  

/s/ Steven Pickett

Name:   Steven Pickett Title:   Chief Executive Officer & President GUARANTORS:

LANDTEL, INC.,

a Delaware corporation

By:  

/s/ Steven Pickett

Name:   Steven Pickett Title:   President

RIGNET SATCOM, INC.,

a Delaware corporation

By:  

/s/ Steven Pickett

Name:   Steven Pickett Title:   President

LANDTEL COMMUNICATIONS, L.L.C.,

a Louisiana limited liability company

By:  

/s/ Steven Pickett

Name:   Steven Pickett Title:   President

 

[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Denise Jones

Name:   Denise Jones Title:   Vice President

 

[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

LENDER:

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swingline Lender

By:  

/s/ Jameson Burke

Name:   Jameson Burke Title:   Senior Vice President

 

[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

LENDER:

COMPASS BANK,

as a Lender

By:  

/s/ Tom Brosig

Name:   Tom Brosig

Title:

 

Senior Vice President

 

[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

LENDER:

WOODFOREST NATIONAL BANK,

as a Lender

By:  

/s/ Michael Clancy

Name:   Michael Clancy Title:   Vice President

 

[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

LENDER:

FIRST TENNESSEE BANK, NATIONAL ASSOCIATON,

as a Lender

By:  

/s/ Chris O’ Brien

Name:   Chris O’Brien Title:   Senior Vice President

 

[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

The Borrower’s address for notices is hereby replaced in its entirety with the
following:

RigNet, Inc.

15115 Park Row Blvd., Suite 300

Houston, Texas 77084

Attention: Lee Ahlstrom, Senior Vice President and Chief Financial Officer

Telephone: 281-674-0480

Telecopier:281-674-0101

Email: lee.ahlstrom@rig.net

Website Address: www.rig.net

U.S. Taxpayer Identification Number: 76-0677208

With a copy to:

Porter Hedges LLP

1000 Main Street, 36th Floor

Houston, Texas 77002

Attention: Joyce K. Soliman

Telephone: 713-226-6685

Telecopier: 713-226-6285

Electronic Mail: jsoliman@porterhedges.com



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

COMMITMENTS

AND APPLICABLE PERCENTAGES

(As of the First Amendment Closing Date)

 

Lender

   Revolving
Commitment      Term
Commitment      Percentage  

Bank of America, N.A.

   $ 36,125,000      $ 4,250,000        42.5 % 

Compass Bank

   $ 21,250,000      $ 2,500,000        25.0 % 

First Tennessee Bank, National Association

   $ 14,875,000      $ 1,750,000        17.5 % 

Woodforest National Bank

   $ 12,750,000      $ 1,500,000        15.0 %    

 

 

    

 

 

    

 

 

 

Total

   $ 85,000,000      $ 10,000,000        100.0 %    

 

 

    

 

 

    

 

 

 

 

Lender

   Term Out
Commitment      Percentage  

Bank of America, N.A.

   $ 20,250,000        67.5 % 

First Tennessee Bank, National Association

   $ 5,250,000        17.5 % 

Woodforest National Bank

   $ 4,500,000        15.0 %    

 

 

    

 

 

 

Total

   $ 30,000,000        100.0 %    

 

 

    

 

 

 

 

Schedule 1.01(b)



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF TERM OUT NOTE

 

$            

              ,         

FOR VALUE RECEIVED, the undersigned (“Borrower”) hereby promises to pay to
[                    ] or its registered assigns (“Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Term Out Loan made by Lender to Borrower under that certain Third Amended
and Restated Credit Agreement dated as of November 6, 2017 (as amended,
restated, extended, supplemented, or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined unless otherwise defined herein), among Borrower, the Subsidiaries of
Borrower party thereto, as guarantors, Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, Swingline Lender, and L/C
Issuer.

Borrower promises to pay interest on the unpaid principal amount of the Term Out
Loan made by Lender from the date of such Term Out Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to
Administrative Agent for the account of Lender in Dollars in immediately
available funds at the address for Administrative Agent specified in the
Agreement. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

This Term Out Note is one of the Term Out Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Out Note is also
entitled to the benefits of each Guaranty and is secured by the Collateral. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Term Out
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. The Term Out Loan made by Lender shall be evidenced
by one or more loan accounts or records maintained by Lender in the ordinary
course of business. Lender may also attach schedules to this Term Out Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Out Note.

THIS TERM OUT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS.

[Signatures appear on following page]

 

Exhibit B-2

Form of Term Out Note



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

BORROWER:

RIGNET, INC.,

a Delaware corporation

By:  

     

Name:  

 

Title:  

 

 

Exhibit B-2

Form of Term Out Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of
Loan Made

  

Amount
of Loan
Made

  

End of
Interest
Period

  

Amount of
Principal or

Interest Paid

This Date

  

Outstanding
Principal
Balance This

Date

  

Notation
Made by

                                                     

 

Exhibit B-2

Form of Term Out Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

RIGNET, INC.

Date:                    

This certificate is delivered by RigNet, Inc., a Delaware corporation
(“Borrower”), pursuant to Section 6.02 of that certain Third Amended and
Restated Credit Agreement dated as of November 6, 2017, among Borrower, the
Subsidiaries of Borrower party thereto, as guarantors, Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swingline
Lender, and L/C Issuer (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement.

The undersigned hereby certifies that he/she is a Responsible Officer of
Borrower and further certifies, on behalf of Borrower in such capacity and not
individually, as of the date hereof to Administrative Agent and Lenders that:

(a)    The financial statements delivered with this certificate in accordance
with Section 6.01(a) and/or 6.01(b) of the Credit Agreement fairly present in
all material respects the results of operations and financial condition of
Borrower and the Subsidiaries as of the dates and the accounting period covered
by such financial statements [(subject only to normal year-end adjustments and
the absence of footnotes)]1;

(b)    The undersigned has reviewed the terms of the Credit Agreement and have
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and conditions of Borrower and the Subsidiaries
during the accounting period covered by such financial statements;

(c)    Such review has not disclosed the existence during or at the end of such
accounting period, and the undersigned has no knowledge of the existence as of
the date hereof, of any condition or event that constitutes a Default or an
Event of Default, except as set forth in Schedule 1 hereto, which includes a
description of the nature and period of existence of such Default or an Event of
Default and what action Borrower has taken, is undertaking and proposes to take
with respect thereto;

(d)    Borrower is in compliance with the covenants contained in Section 7.11 of
the Credit Agreement, as demonstrated by the calculation of such covenants
below, except as set forth below; and

(e)    The Consolidated Leverage Ratio for the period covered by this
certificate, as demonstrated by the calculations required by Section 7.11(a)
attached hereto, is          to 1.0. As a result of the foregoing, Level
         of the Applicable Rate is the applicable Level for purposes of
determining the Applicable Rate for all Loans.

Borrower hereby represents and warrants that [no Person has become a Subsidiary
during the period covered by this certificate][certain Persons have become
Subsidiaries during the period covered by this certificate, and (i) Schedule 2
attached hereto includes a list of (A) such Subsidiaries and all Subsidiaries,
joint ventures and partnerships and other equity investments of such Person;
(B) the ownership of shares

 

1 

Include for Section 6.01(b) financial statements.

 

Exhibit C

Form of Compliance Certificate



--------------------------------------------------------------------------------

of each class of Equity Interests in each such Subsidiary outstanding as of the
date of this certificate, and (ii) the outstanding Equity Interests in all such
Subsidiaries are validly issued, fully paid and non-assessable and are owned
free and clear of all Liens (other than Permitted Liens).

 

Exhibit C

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate as of the date first written above.

 

RIGNET, INC.,

a Delaware corporation

By:  

     

Name:  

 

Title:  

 

 

Signature Page to Compliance Certificate



--------------------------------------------------------------------------------

CONSOLIDATED LEVERAGE RATIO

Section 7.11(a)

 

Consolidated Leverage Ratio for the applicable Measurement Period is defined as
follows:

  

Consolidated Funded Indebtedness as of the date of determination

     $              

Consolidated EBITDA for the most recently completed Measurement Period

     $              

Consolidated Leverage Ratio (ratio of Consolidated Funded Indebtedness to
EBITDA)

                  to 1.0  

Maximum Consolidated Leverage Ratio for the Measurement Period per
Section 7.11(a)

                  to 1.0  

In Compliance

     Yes or No  

 

Compliance Certificate – Consolidated Leverage Ratio Worksheet



--------------------------------------------------------------------------------

CONSOLIDATED FIXED CHARGE COVERAGE RATIO

Section 7.11(b)

 

Consolidated Fixed Charge Coverage Ratio for the applicable Measurement Period
is defined as follows:

  

1.  Consolidated EBITDA for the applicable Measurement Period

     $              

2.  cash Taxes for the applicable Measurement Period

     $              

3.  Restricted Payments paid in cash by Borrower to the owners of its Equity
Interests for the applicable Measurement Period

     $              

4.  Maintenance Capital Expenditures

     $              

5.  any voluntary prepayment of the Outstanding Amount of the Term Loans or Term
Out Loans for the applicable Measurement Period

     $              

6.  line 1 less line 2 less line 3 less line 4 plus line 5

     $              

7.  current maturities of long term Indebtedness (including, but not limited to,
any Subordinated Debt and Capitalized Leases), but in each case excluding the
scheduled principal payment due and payable by Borrower on the Maturity Date on
any Loan made pursuant to the Credit Agreement

     $              

8.  Consolidated Interest Charges paid in cash for the applicable Measurement
Period

     $              

9.  scheduled principal payments made in cash in respect of Subordinated Debt
for the applicable Measurement Period

     $              

10.  Sum of Line 7 plus line 8 plus line 9

     $              

11.  Ratio of Line 6 to Line 10

               to 1.00  

Minimum Consolidated Fixed Charge Coverage for the Measurement Period

     1.25 to 1.00  

In compliance?

     Yes or No  

 

Compliance Certificate – Consolidated Fixed Charge Coverage Ratio Worksheet



--------------------------------------------------------------------------------

Schedule 1 to

Compliance Certificate

[Borrower to list any existing Defaults or Events of Default, specifying the
nature and period of existence of each, and the actions Borrower has taken, is
undertaking and proposes to take in respect thereof. If no Defaults and no
Events of Default are then in existence, such schedule should read “None”.]



--------------------------------------------------------------------------------

Schedule 2 to

Compliance Certificate

[Borrower to include a list of Subsidiaries formed or acquired during the period
covered by this certificate with the information set out in paragraph lettered
(f) above. If no such Subsidiaries have been formed or acquired during such
period, such schedule should read “None”.]